Citation Nr: 1807096	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-03 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.  He served in combat in the Republic of Vietnam and received the Purple Heart, among other decorations, for this service.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In December 2014 and May 2017 the Board remanded the case to the RO for further development and adjudicative action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's December 2014 remand, the Veteran was scheduled for a VA examination in January 2015, but he failed to report to that examination; however, it is not clear whether the Veteran ever received notice of that examination, and it appears that the subsequent correspondence, including correspondence from the Board, is being sent to an old address.  

A review of the VA outpatient treatment records shows that the Veteran relocated from Ohio to Washington D.C. around January 2015, the same time period when the Veteran was scheduled to appear for a VA examination.  See VA outpatient treatment records from the Washington VAMC dated from January 2015 to present; and, a March 2015 outpatient treatment record from a VAMC in Ohio noting that the Veteran called to report that he no longer lived in the area.  

Although the VA examination was scheduled in Washington D.C., it is not clear that notice of that examination was provided to the Veteran.  Further, a February 2015 VA Report of Contact shows that a VA employee attempted to contact the Veteran, but that the telephone number used had been disconnected.  

The Report of Contact not only lists the Veteran's old address in Ohio, but also did not include his correct telephone number.  The correct telephone number can be found in the Veteran's VA outpatient treatment records from the Washington, D.C. VAMC dated from January 2015 to present.  

Additionally, subsequent correspondence continued to be sent to the Veteran's old address in Ohio, despite the fact that the VAMC records show that he had relocated to Washington, D.C.  by the end of January 2015.  See, e.g. February 2015 Supplemental Statement of the Case (SSOC), March 2015 correspondence from the Board, May 2017 Board remand cover letter; and, September 2017 SSOC.  

While it is the Veteran's responsibility to report a change of address, the fact remains that the Veteran's correct phone number was of record, but not used, at the time of the February 2015 Report of Contact, and the VAMC outpatient treatment records show that the Veteran relocated out of Ohio in or around January 2015.  Given that it is not clear whether proper notice of the January 2015 scheduled examination was provided to the Veteran, the Board finds that a remand is warranted to schedule the Veteran for another VA examination to determine whether the Veteran has a current diagnosis of tinnitus, and if so, whether it had its onset in service, or is otherwise related to in-service noise exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's VA outpatient treatment records from the VAMC in Washington D.C. from January 2015 to present, and obtain the Veteran's correct phone number and address from those records.  Attempt to contact the Veteran to confirm the accuracy of this information.  

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the etiology of the Veteran's claimed tinnitus.  The claims file and copies of pertinent records must be provided to, and reviewed by, the examiner.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a diagnosis of tinnitus that had its onset during service, or is otherwise due to any disease or injury in service, including conceded in-service noise exposure.  The examiner must keep in mind that the Veteran served in combat with the enemy, that noise exposure has been conceded, and service connection for hearing loss has been granted.  The examiner is ask to reconcile the Veteran's reports of constant tinnitus (noted on his April 2011 Notice of Disagreement) with the May 2010 VA examiner's finding that the Veteran's intermittent tinnitus was not a disability.  

A complete rationale for the opinion is requested.  

3.  Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with an SSOC, with an appropriate time to respond before the case is returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




